FILED
                                                                        United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                           Tenth Circuit

                             FOR THE TENTH CIRCUIT                             March 23, 2021
                         _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
 CORTEZ N. MEADOWS,

       Plaintiff - Appellant,

 v.                                                           No. 20-6041
                                                       (D.C. No. 5:17-CV-00226-J)
 THE CITY OF OKLAHOMA CITY;                                   (W.D. Okla.)
 KRISTOPHER GELLENBECK,
 individually and in his official capacity as
 an Oklahoma City Police Officer,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before PHILLIPS, McHUGH, and CARSON, Circuit Judges.
                   _________________________________


       This case arises from a 911 call reporting a kidnapping. The plaintiff in this case,

Cortez Meadows, was stopped by police as a result of the 911 call. It turned out he was

giving a ride home to a friend, but by the time the police figured out Meadows was not in

the act of kidnapping, the traffic stop had given rise to probable cause to arrest Meadows




       *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
for other reasons, including driving under the influence. The Oklahoma City district

attorney filed charges against Meadows, but later dismissed them.

       Meadows filed pro se claims against the arresting officer, Kristopher Gellenbeck,

for false arrest under 42 U.S.C. § 1983 and related state claims. Meadows also asserted a

municipal liability claim against the City of Oklahoma City under Monell v. Department

of Social Services, 436 U.S. 658 (1978). The district court granted summary judgment in

favor of the defendants, and we affirm.

                                   I. BACKGROUND

       On March 26, 2016, the Oklahoma City Police Department received two 911 calls

reporting an alleged abduction at a hotel in Oklahoma City. The first caller reported an

armed man was holding a woman at the hotel against her will. While en route to the

hotel, Officer Kristopher Gellenbeck learned of a second 911 call reporting that the

woman and the man had left the hotel in a red Honda Accord. The second 911 caller

gave the license plate number and reported the man was carrying an AK-47.

       Shortly after the second call, another officer spotted a vehicle matching the

description given by the caller and initiated a traffic stop. Cortez Meadows was the

driver, and Gellenbeck arrived on the scene as the other officer was directing Meadows to

get out of the car. Gellenbeck—still operating on the assumption that a kidnapping had

just been stopped—patted Meadows down, handcuffed him, and placed him in the back

seat of a patrol car. During this interaction, Gellenbeck observed a strong odor of alcohol




                                             2
on Meadows’s breath. He had also observed a .22-caliber semiautomatic rifle in the

Honda Accord.

       Gellenbeck and Meadows sat in the patrol car for a few minutes until the other

officer approached and reported Meadows’s passenger was not being held by Meadows

against her will. As it turned out, Meadows was giving the woman a ride home after she

asked for his assistance in escaping an uncomfortable situation at the hotel.

       Gellenbeck then asked Meadows how much he had had to drink. When Meadows

refused to answer, Gellenbeck had Meadows step out of the car. Gellenbeck observed

nystagmus in both of Meadows’s eyes,1 and that they were bloodshot and watery. He

also observed Meadows’s speech was slurred and that he was unsteady on his feet.

Gellenbeck did not, however, conduct a standard field sobriety test. In addition to these

observations, Gellenbeck also discovered Meadows’s driver’s license had been revoked

and suspended.

       Meadows was charged with driving under the influence, transporting an open

container of alcohol, and driving with a suspended and revoked license. An Oklahoma

County district court judge approved a probable cause affidavit and the district attorney

filed charges, which were later dismissed.

       After the charges were dismissed, Meadows sued Gellenbeck under § 1983 for

false arrest and the City of Oklahoma City for municipal liability under Monell, 436 U.S.



       1
        Nystagmus describes fast, uncontrollable movements of the eyes, which is “a
common indicator of impairment.” Green v. Throckmorton, 681 F.3d 853, 857 (6th
Cir. 2012).
                                             3
658. Meadows also asserted several related state-law claims. The district court granted

summary judgment on all claims, and Meadows timely appealed.

                                     II. DISCUSSION

         Meadows argues the district court erred in granting summary judgment in

favor of the defendants. We review de novo a district court’s granting of summary

judgment under Fed. R. Civ. P. 56. Burnett v. Southwestern Bell Tel., L.P., 555 F.3d

906, 907 (10th Cir. 2009). We liberally construe Meadows’s pro se filings, but we do

not assume the role of advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir.

2008).

         A.    False Arrest Under § 1983

         “In the context of a false arrest claim, an arrestee’s constitutional rights were

violated if the arresting officer acted in the absence of probable cause that the person

had committed a crime.” Kaufman v. Higgs, 697 F.3d 1297, 1300 (10th Cir. 2012).

Probable cause requires only a “fair probability” of illegal conduct, not “proof that

something is more likely true than false.” United States v. Denson, 775 F.3d 1214,

1217 (10th Cir. 2014). It is measured by the totality of the circumstances. Illinois v.

Gates, 462 U.S. 213, 232-33 (1983).

         Here, the district court correctly concluded Gellenbeck had probable cause for

Meadows’s arrest. First, the 911 calls were sufficiently reliable based on the details

provided. See Navarette v. California, 572 U.S. 393, 398-99 (2014) (concluding an

anonymous 911 call contemporaneously reporting a specific color and type of

vehicle, along with the license plate number, lent “significant support to the tip’s

                                              4
reliability”). Gellenbeck arrived at the scene and observed circumstances that

matched precisely the details that had been provided by the 911 calls. Although the

911 callers were incorrect about Meadows’s passenger, our assessment of probable

cause must be based on what the officer knew at the time. Cortez v. McCauley,

478 F.3d 1108, 1116 (10th Cir. 2007) (“we ask whether an objectively reasonable

officer could conclude that the historical facts at the time of the arrest amount to

probable cause” (emphasis added)).

      Second, by the time Gellenbeck understood there had been no kidnapping, he

had developed reasonable suspicion of Meadows’s intoxication. See Donahue v.

Wihongi, 948 F.3d 1177, 1197-98 (10th Cir. 2020) (while reasonable suspicion must

exist at all stages of a detention it need not be based on the same facts throughout).

In particular, Gellenbeck noticed a strong odor of alcohol on Meadows’s breath. See

Wilder v. Turner, 490 F.3d 810, 815 (10th Cir. 2007) (citing United States v.

Neumann, 183 F.3d 753, 756 (8th Cir. 1999)). And once Gellenbeck had reasonable

suspicion, his subsequent investigation led to facts giving rise to probable cause,

including Meadows’s unsteadiness, slurred speech, nystagmus, and bloodshot and

watery eyes. See Schmerber v. California, 384 U.S. 757, 768-69 (1966) (holding

there was “plainly probable cause” where the officer smelled liquor on suspect’s

breath and observed suspect’s eyes were “bloodshot, watery, sort of a glassy

appearance” (internal quotation marks omitted)).

      In short, because there was probable cause for Gellenbeck to arrest Meadows,

he cannot establish a violation of his Fourth Amendment rights.

                                           5
       B. Monell Claim

       To establish municipal liability under § 1983, “a plaintiff must show 1) the

existence of a municipal policy or custom, and 2) that there is a direct causal link

between the policy or custom and the injury alleged.” Hinton v. City of Elwood, Kan.,

997 F.2d 774, 782 (10th Cir. 1993). The district court granted summary judgment in

Oklahoma City’s favor on the ground that Meadows failed to produce evidence in

support of his allegation that Oklahoma City had a custom or policy of “ignor[ing] police

misconduct.” R. Vol. II at 251-54.

       We need not address the district court’s ruling on this point, however, because the

district court later granted Gellenbeck’s motion for summary judgment on the ground that

no constitutional violation had occurred. R. Vol. II at 515 (“[T]he undisputed facts show

that none of Defendant Gellenbeck’s interactions with Plaintiff violated the Fourth

Amendment.”).

       Because Meadows has not established a violation of his constitutional rights, his

claim against Oklahoma City necessarily fails. Hinton, 997 F.2d at 782 (“A municipality

may not be held liable where there was no underlying constitutional violation by any of

its officers.”). We therefore affirm the district court’s grant of summary judgment on this

alternative ground. See Amro v. Boeing Co., 232 F.3d 790, 796 (10th Cir. 2000) (“[W]e

may affirm the district court for any reason supported by the record.”).

       C. State-Law Claims

       Meadows also asserted state-law claims against Gellenbeck and Oklahoma City,

including false arrest, wrongful imprisonment, malicious prosecution, and intentional

                                             6
infliction of emotional distress. The district court correctly granted summary judgment

on these claims.

       First, the state-law torts of false arrest and malicious prosecution both require a

lack of probable cause. Young v. First State Bank, 628 P.2d 707, 709 (Okla. 1981)

(malicious prosecution); Overall v. State ex rel. Dep’t of Pub. Safety, 910 P.2d 1087,

1091 (Okla. Civ. App. 1995) (false arrest). As discussed above, there was probable cause

for Meadows’s arrest, so these state-law claims necessarily must fail.

       Second, a claim for wrongful imprisonment is “purely a matter between private

persons for a private end, [with] no intention of bringing the person detained before a

court, or of otherwise securing the administration of the law.” Delong v. State ex rel.

Okla. Dep’t of Pub. Safety, 956 P.2d 937, 938 (Okla. Civ. App. 1998) (internal quotation

marks omitted). Because Gellenbeck was acting as a police officer under authority of

law when he arrested Meadows, the district court correctly granted summary judgment as

to this claim.

       Third, one of the elements of intentional infliction of emotional distress is that the

defendant’s conduct was extreme and outrageous. Computer Publ’ns, Inc. v. Welton,

49 P.3d 732, 735 (Okla. 2002). This requires a showing of conduct that is “beyond all

possible bounds of decency, and to be regarded as atrocious and utterly intolerable in a

civilized community.” Breeden v. League Servs. Corp., 575 P.2d 1374, 1377 (Okla.

1978) (internal quotation marks omitted). As discussed above, Gellenbeck’s conduct was

objectively reasonable under the circumstances. Accordingly, Meadows was entitled to

summary judgment.

                                              7
                                 III. CONCLUSION

      We reject Meadows’s arguments and affirm the district court’s conclusion that

Gellenbeck had probable cause for Meadows’s arrest. Because there was probable

cause, Gellenbeck’s actions did not violate the Fourth Amendment, and the Monell

claim necessarily fails in the absence of a constitutional violation. Meadows’s

related state-law claims fail largely for the same reasons.


                                               Entered for the Court


                                               Carolyn B. McHugh
                                               Circuit Judge




                                           8